Exhibit 10.5

FIFTH AMENDMENT

TO

THE PROGRESSIVE CORPORATION

2010 EQUITY INCENTIVE PLAN

The Progressive Corporation 2010 Equity Incentive Plan, as previously amended
(the “Plan”), is hereby amended as follows:

1. The second sentence of Section 2(a) of the Plan is hereby deleted, and the
following is substituted in its place:

“The Committee shall consist of not less than two directors of the Company, all
of whom shall be Non-Employee Directors and Outside Directors.”

2. Except as expressly modified hereby, the terms of the Plan shall be
unchanged.

This Amendment will be effective as of April 20, 2012.

 

/s/ Charles E. Jarrett

Charles E. Jarrett Secretary